[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Ohio State Bar Assn. v. Corrigan, Slip Opinion No. 2014-Ohio-3678.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-3678
                  OHIO STATE BAR ASSOCIATION v. CORRIGAN.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
               it may be cited as Ohio State Bar Assn. v. Corrigan,
                         Slip Opinion No. 2014-Ohio-3678.]
Judicial misconduct—Driving while under the influence of alcohol—Public
        reprimand.
  (No. 2013-1960—Submitted January 8, 2014—Decided September 27, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2013-038.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Peter James Corrigan of Cleveland, Ohio, Attorney
Registration No. 0066104, was admitted to the practice of law in Ohio in 1996.
On July 15, 2013, relator, Ohio State Bar Association, charged Corrigan with
professional misconduct after he was arrested and pleaded no contest to charges
of operating a motor vehicle under the influence of alcohol and impeding the
roadway. Corrigan, a judge of the Cuyahoga County Court of Common Pleas, was
                                  SUPREME COURT OF OHIO




discovered slumped over the steering wheel of his vehicle, which was stopped in
an intersection, while the vehicle’s transmission was in the drive position and his
foot was on the brake.
         {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.              An amended consent-to-discipline agreement was
subsequently filed that restated the parties’ recommended sanction and cited a
case in support of that recommendation.1
         {¶ 3} In the amended consent-to-discipline agreement, Corrigan
stipulates to the facts alleged in relator’s complaint and agrees that his conduct
violated Jud.Cond.R. 1.2 (requiring a judge to act at all times in a manner that
promotes public confidence in the independence, integrity, and impartiality of the
judiciary and to avoid impropriety and the appearance of impropriety).
         {¶ 4} The parties stipulate that the mitigating factors present include
Corrigan’s lack of a prior disciplinary record, his full and free disclosure to the
disciplinary board, his voluntary participation in the Ohio Lawyers Assistance
Program, and the imposition of other penalties, including a three-day jail sentence
or driver-intervention program, the payment of a $500 fine and court costs, a one-
year driver’s license suspension, and a one-year period of community control.
See BCGD Proc.Reg. 10(B)(2)(a), (d), and (f). The parties do not note any
aggravating factors.        Based upon these factors, the parties stipulate that the
appropriate sanction for Corrigan’s misconduct is a public reprimand.
         {¶ 5} The panel and board found that the amended consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety. In support of its recommendation, the panel refers to In


1
  Since the amended consent-to-discipline agreement submitted by the parties is substantially
identical to the original consent-to-discipline agreement, the court will consider the affidavit and
exhibits that were submitted with the original agreement as part of the amended agreement.




                                                 2
                               January Term, 2014




re Complaint Against Resnick, 108 Ohio St.3d 160, 2005-Ohio-6800, 842 N.E.2d
31 (a public reprimand was an appropriate sanction for a justice arrested and
convicted of driving a motor vehicle while under the influence of alcohol);
Disciplinary Counsel v. Connor, 105 Ohio St.3d 100, 2004-Ohio-6902, 822
N.E.2d 1235 (a six-month stayed suspension conditioned on compliance with the
terms of the lawyers-assistance program was an appropriate sanction for a judge
involved in multiple alcohol-related events); Disciplinary Counsel v. Bowling,
127 Ohio St.3d 138, 2010-Ohio-5040, 937 N.E.2d 95 (a public reprimand was an
appropriate sanction for a magistrate’s use of marijuana as a means of self-
medication).
       {¶ 6} We agree that Corrigan violated Jud.Cond.R. 1.2 and, as stated in
the parties’ amended agreement, that this conduct warrants a public reprimand.
Therefore, we adopt the parties’ amended consent-to-discipline agreement.
       {¶ 7} Accordingly,     Peter    James    Corrigan    is   hereby   publicly
reprimanded. Costs are taxed to Corrigan.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Brian S. Sullivan, Jessica L. Tobias, and Eugene P. Whetzel, for relator.
       Michael E. Murman and Edward G. Kagels, for respondent.
                         _________________________




                                        3